Appeal from an order of the Supreme Court (Ceresia, Jr., J.), entered June 27, 2001 in Albany County, which, in a proceeding pursuant to CPLR article 78, dismissed petitioner’s motion for reargument as time barred.
Petitioner, an inmate at Gouverneur Correctional Facility in St. Lawrence County, commenced this CPLR article 78 proceeding challenging a determination of the amount of previously served jail time to be credited against his State prison sentence. Supreme Court partially granted the petition by crediting petitioner with additional periods of jail time.
Respondents’ subsequent motion for reargument was granted and, in an order entered January 8, 2001, Supreme Court amended its earlier decision by recalculating petitioner’s jail time credit. Petitioner was served with a copy of the court’s order on January 10, 2001. Petitioner submitted the subject motion for reargument on February 21, 2001. Supreme Court dismissed the motion as untimely as it was filed over 30 days after petitioner had been served with the court’s original order on January 10, 2001. Petitioner appeals.
A motion to reargue must be made within 30 days after service of a copy of the prior order with notice of entry (see, CPLR 2221 [d] [3]; see also, Matter of Glicksman v Board of Educ. / Cent. School Bd. of Comsewogue Union Free School Dist., 278 AD2d 364). Our review of the record reveals that petitioner’s motion papers were not filed until after the 30-day limitations period had expired. Accordingly, we find that the motion was properly dismissed as time barred.
*911Cardona, P.J., Mercure, Peters, Spain and Mugglin, JJ., concur. Ordered that the order is affirmed, without costs.